239 U.S. 99
36 S.Ct. 33
60 L.Ed. 165
SOUTHERN RAILWAY COMPANY, Piff. in Error.,v.SAMUEL J. CAMPBELL.
No. 53.
Argued November 4, 1915.
Decided November 15, 1915.

Messrs. John K. Graves and L. E. Jeffries for plaintiff in error.
Messrs. John G. Capers and William G. Sirrine for defendant in error.
[Argument of Counsel from page 100 intentionally omitted]
Mr. Justice Hughes delivered the opinion of the court:


1
This suit was brought by Samuel J. Campbell against the Southern Railway Company to recover damages for the wrongful forfeiture of the plaintiff's mileage book. The company sought to justify the forfeiture under its tariff regulations, which had been duly filed with the Interstate Commerce Commission. The defense was overruled by the statute court. 94 S. C. 95, 77 S. E. 745.


2
The admitted facts are these: On November 20, 1910, Mr. Campbell, being the owner of a thousand-mile coupon book, or mileage book, purchased another milegage book of the same sort from the agent of the Southern Railway Company at Greensboro, North Carolina, and thereupon presented both books to the agent of the company and obtained, in exchange for coupons, two 'mileage exchange tickets' to Greenville, South Carolina. With these tickets he and his wife traveled to Greenville, the tickets being accepted by one of the company's collectors. A few days later he presented his mileage books to the agent of the company at Greenville and obtained, for the proper number of coupons, two exchange tickets to Greensboro. When he presented these tickets for the transportation of himself and his wife, the ticket collector asked if he had mileage books, and required him to produce them. Upon looking at the books, the ticket collector returned one of them to Mr. Campbell, but forfeited the other, which contained unused coupons for 600 miles. The exchange ticket, which had been issued for the coupons taken from the book, was also forfeited, and the ticket collector demanded and received payment in cash of the fare for the plaintiff's wife.


3
The tariff regulations and conditions which related to mileage books, or mileage tickets, and were filed with the Interstate Commerce Commission, were as follows:


4
'Exchange requirement.—Mileage coupons (except as noted below) will not be honored for passage on tranins or steamers or in checking baggage (except from nonagency stations and agency stations not open for the sale of tickets), but must be presented at ticket office and there exchanged for continuous passage ticket, which continuous passage ticket will be honored in checking baggage and for passage when presented in connection with the mileage ticket.


5
'Non-transferable.—If a mileage ticket or ticket issued in exchange for coupons therefrom be presented to an agent or conductor by any other than the original purchaser, it will not be honored, but will be forfeited, and any agent or conductor of any line over which it reads shall have the right to take up and cancel such ticket or tickets.'


6
A jury was waived, and the case was submitted to the trial judge upon a stipulation that if judgment went for the plaintiff he should recover the value of the mileage book ($12) and $25 damages. Judgment was entered accordingly.


7
We are not concerned with the reasonableness of the rule; that, if challenged, would be a question for the Interstate Commerce Commission. The question now is as to the application of the rule. Nor need we consider the right of the ticket collector to demand payment for the transportation of the plaintiff's wife. The case, as the state court said, turns upon the right to forfeit the mileage book with its unused coupons.


8
The condition expressed in the rule is that the mileage book, or mileage ticket, as it is termed, shall be presented by the original purchaser. The plaintiff was the original purchaser and presented it. The company seeks to construe the rule as if it read that the mileage book should be forfeited if presented by the original purchaser for the transportation of a person other than himself. The rule does not so read. It was not made a ground of forfeiture that the original purchaser asked for more than he was entitled to get. For example, when the plaintiff presented his books at the station to procure tickets for himself and wife in exchange for coupons, it could not be said that he forfeited either of the books, or both, because he asked too much. He was in no different position when he produced the books before the conductor, with the tickets which the company's agent had given him in exchange for coupons. He was still the original purchaser, and the provision for forfeiture when the mileage book is presented by someone else does not hit the case.


9
We cannot say that the state court denied a Federal right when it held that railway company strictly to its own terms.


10
Judgment affirmed.